                                                                                                242-1                                                05121
                                         Alaska Department of Revenue
    _____
                                         Permanent Fund Dividend Division
                                         Eligibility Section
                                                                                                                          ALN:        20190549718
    _____
    _____


                                                                                                        August 23, 2019

                DTADATDTTTFFDDTAATTFTAAAFFFFFDDADTFADDFDDTTFAFFFFTDDDADDFDATTTDTF                       2019 Permanent Fund Dividend
                DENALI N SMITH                                                                          NOTICE OF DENIAL for:
                3801 PATRICIA LN                                                                        Denali Nicole Smith
                ANCHORAGE AK 99504-4664
                                                                                                        Birth Date: 05/30/1995




The 2019 PFD Application for Denali Nicole Smith is Denied.

This decision is based on the following facts:

                Denali was absent from Alaska 206 days during 2018 accompanying her same sex spouse.

Denali Nicole Smith is not eligible for the 2019 Permanent Fund Dividend because:

.
                A marriage entered into by persons of the same sex, either under common law or under statute, that is
                 recognized by another state or foreign jurisdiction is void in this state, and contractual rights granted by
                 virtue of the marriage, including its termination, are unenforceable in this state.

                      See AS 25.05.013(a)

                A same-sex relationship may not be recognized by the state as being entitled to the benefits of marriage.

                      See AS 25.05.013(b)


                An absence for other reasons greater than 180 days during 2018 is not allowed by PFD Statute or Regulation.

                       See AS 43.23.008(a)(17)(A).

If either the facts or the application of the law are incorrect, you have 30 days from the date of this letter to file a
Request for Informal Appeal.




05121                                                                                                                            ( Continued on back . . . )
                                                       Dividend Information: Email - dor.pfd.info@alaska.gov
                                            Anchorage (907) 269-0370 / Fairbanks (907) 451-2820 / Juneau (907) 465-2326




                         Case 3:19-cv-00298-HRH Document 1-1 Filed 11/20/19 Page 1 of 4
           2019 PFD Notice of Denial
           Denali Nicole Smith
           Page 2 of 2
                                                                                                            ALN:   20190549718




To have this denial reversed all of the following and a completed and valid Request for Informal Appeal form must
be submitted or postmarked by September 22, 2019.

           Proof Denali was not absent for more than 180 days during 2018 or the absence was for an allowable reason.




                                         Dividend Information: Email - dor.pfd.info@alaska.gov
                              Anchorage (907) 269-0370 / Fairbanks (907) 451-2820 / Juneau (907) 465-2326




                  Case 3:19-cv-00298-HRH Document 1-1 Filed 11/20/19 Page 2 of 4
                                                                         242-2                                                             07651
                     20190549718
                                                          Alaska Department of Revenue
        _____
        _____                                           Permanent Fund Dividend Division                      This Appeal Request Will Be Denied
                                                                                                                if Received or Postmarked after
_____
                                                 Request for Informal Appeal                                       September 22, 2019
        _____

                     Appeal Directions: Indicate the PFD Year for this appeal, and fill in the boxes below for the individual whose
                     PFD application was denied. Use a separate form for each individual.

                     PFD Year      Name of Individual                                 Date of Birth                   Social Security Number


                     Current Mailing Address                                                                          Daytime Phone Number


                     City, State, Zip Code                            Email Address                                   Home Phone Number

        To file this appeal, you must pay a $25 fee or qualify for a waiver. Alaska Statute 43.23.015(g) requires us to collect
        this fee. You must send a check or money order made payable to the PFD Division, in U.S. funds, drawn on a U.S. or
        foreign bank. Do not send cash.
        A request for a waiver of the $25 fee may be requested if, during the calendar year before the appeal is filed, the individual
        was a member of a family with an income equal to or less than the poverty guidelines updated annually in the Federal
        Register by the U.S. Department of Health and Human Services, OR if the appeal is filed by the State of Alaska
        Department of Health and Social Services (H&SS) or Office of Public Advocacy (OPA) on your behalf.

            Enclosed is the $25 appeal fee in the form of a personal, certified, or cashier's check, or a money order.
                 NO CASH. (If the denial of the application is overturned, the fee will be refunded in the name of the individual.)

            A waiver is requested; there were ________ members in the household. The total household income for the last
                 year was $ _______________.

            A waiver is requested; this appeal is brought by an authorized representative of H&SS or OPA.
        What happens when you appeal? PFD Division staff not involved in the denial of the application will review all
        information on record and anything else that is sent in to determine whether the denial was valid. Generally, staff can
        make a decision based on this information.

        If we need to make contact, should we write, call or email?               Write               Call              Email
        Late Appeals: Be sure the appeal is postmarked or received on or before the date in the upper right hand corner of this
        form. Late filed appeals will be denied.
        Signature Required: The adult individual, child's sponsor, or the individual's Power of Attorney (POA) must sign this
        form. The appeal request will not be valid if this form is not signed. If applicable, attach a copy of the POA if not previously
        submitted.
        Under penalty of unsworn falsification, I declare I have examined this request and any accompanying statements and,
        to the best of my knowledge, they are true and complete. If this request is being prepared by a person other than the
        individual whose application was denied, this declaration is based on all information known by the representative.


        Signature of Adult Individual or Sponsor Requesting Appeal                                     Date


        Name of Power of Attorney or Authorized Representative of H&SS or OPA                          Phone Number

                                                                                                             Valid Copy of POA attached
        Mailing address of Power of Attorney or H&SS or OPA                                                  Valid Copy of POA previously submitted



                                                 You must also complete the other side of this form

        07651                Case 3:19-cv-00298-HRH Document 1-1 Filed 11/20/19 Page 3 of07651
                                                                                           4 Front (Rev. 10/12)
Denial Letter Statements: The letter denying the application listed statements upon which the denial was based.

Is there anything stated in the denial letter that is incorrect?    Yes             No
           If YES, explain in detail what is incorrect and attach any supporting evidence. If NO, it means all the statements in the
           denial letter are correct.




Attach additional pages if necessary.

Other relevant facts that should have been considered by the Division, if none, write "None".

Fact 1:



Fact 2:



Fact 3:


           Attach additional pages if there are more relevant facts we should have considered.
Other considerations: Thoroughly explain why the individual is eligible, addressing the statements and the law as stated in
the denial letter.




Attach additional pages if necessary.

          Mail this form along with your $25 appeal fee and any supporting documents in the enclosed envelope to:

                                                  Permanent Fund Dividend Division
                                                           PFD Appeals
                                                         PO Box 110467
                                                      Juneau, AK 99811-0467

     If you have any questions on how to fill out this form please contact one of our Dividend Information Offices by calling
                      Anchorage - (907) 269-0370, Fairbanks - (907) 451-2820, Juneau - (907) 465-2326.
                                                                 or
                                                 e-mail: dor.pfd.info@alaska.gov

                                                                                                                   07651 Back (Rev. 10/12)



                      Case 3:19-cv-00298-HRH Document 1-1 Filed 11/20/19 Page 4 of 4
